Citation Nr: 0706310	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to May 
1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  


REMAND

The Board obtained a medical opinion in October 2006 pursuant 
to VHA Directive 2000-049.  The veteran was provided with a 
copy of this opinion in December 2006 and given the 
opportunity to submit additional evidence or argument.  
Additional argument from the veteran in response to the 
medical opinion was received in January 2007, and the veteran 
requested that the case be remanded to the RO for their 
consideration.  As such, and in order to ensure due process 
to the veteran, this case will be remanded to the RO for the 
initial consideration of the medical opinion obtained in 
October 2006 and the veteran's response thereto.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, this case is remanded for the following action:

The RO must readjudicate the claims on 
appeal with consideration of the medical 
opinion obtained in October 2006 and the 
veteran's response thereto.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


